   5:19-cv-00126-SAL-KDW            Date Filed 08/04/20       Entry Number 82        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA



 Philip Shuler,                                    ) C/A No. 5:19-cv-00126-SAL-KDW
                                                   )
                                      Plaintiff,   )
                                                   )
                      vs.                          )   DEFENDANTS SOUTH CAROLINA
                                                   )   DEPARTMENT OF CORRECTIONS,
 South Carolina Department of Corrections;         ) BECKWITH, JAMES AND WAKELEY’S
 Warden Donald Beckwith, individually              )  NOTICE OF MOTION AND MOTION
 and/or in his official capacity as warden at      )         TO FILE UNDER SEAL
 Wateree River Correctional Institution;           )
 Associate Warden Tonya James, individually        )
 and/or in her official capacity as associate      )
 warden and/or major of security at Wateree        )
 River Correctional Institution; and Major         )
 James Wakeley, individually and/or in his         )
 official capacity as an employee of SCDC;         )
 and Shamika Rowley;                               )
                                                   )
                           Defendants.             )
 ____________________________________              )

       Defendants South Carolina Department of Corrections, Beckwith, James, and Wakeley, by

and through their undersigned counsel, and with consent of all other parties, hereby move for leave,

pursuant to Local Civil Rule 5.03, to file under seal these Defendants’ exhibit filed as Entry #80-8,

(Confidential Deposition Excerpts of Plaintiff deemed confidential by prior order) to these

Defendants’ Motion for Summary Judgment (Entry #80). These Defendants request to file from

Plaintiff’s deposition of December 10, 2019, specifically p.10, lines 5-19, p. 11 lines 15-25; p. 13

lines 9-24; p. 17 lines 9-15; p. 18 lines 5-13; p. 26 lines 7-25 and p. 27 lines 1-24; and p. 28 lines

16-25 and p. 29 lines 3-25.

       The deposition of the Plaintiff was deemed confidential subject to a confidentiality order


                                              Page 1 of 3
   5:19-cv-00126-SAL-KDW            Date Filed 08/04/20       Entry Number 82         Page 2 of 3




approved by this court (Entry #28). In addition, so as not to potentially endanger the Plaintiff who

remains incarcerated, through dissemination of his testimony, this documentation should remain

confidential.

       This Court granted a similar order regarding Plaintiff’s prior sworn testimony submitted in

camera as an exhibit to Defendant Rowley’s motion for summary judgment (Entry 73). The

proposed documents will be submitted in camera to the court and by copy to counsel for all parties.

       Deeming this material confidential and allowing its submission under seal in no way impairs

the public’s right of access to court proceedings. The materials therein are particular to Plaintiff’s

claims in his lawsuit and in no way implicate a larger public interest. Concern for Plaintiff’s safety

outweighs any inconvenience to the public. There is no less drastic means to allow submission of

these materials and protect the Plaintiff. Redaction will not sufficiently conceal the individuals

referenced by the Plaintiff. These Defendants assert that the information therein is pertinent to their

defense and should be accessible to the Court.

       While there is “a common law right to inspect and copy judicial records and documents,” that

right is “not absolute.” In re Knight Pub. Co., 743 F.2d 231, 235 (4th Cir. 1984), citing Nixon v.

Warner Communications, Inc., 435 U.S. 589, 597, 98 S.Ct. 1306, 1311 (1978). The Fourth Circuit

stated in Knight, “[t]he trial court has supervisory power over its own records and may, in its

discretion, seal documents if the public’s right of access is outweighed by compelling interests.” Id.

In analyzing whether or not to exercise that power, a trial court should consider “whether release

would enhance the public’s understanding of an important historical event; and whether the public

has already had access to the information contained in the records.” Id.

       There is no overwhelming public interest in these materials. Indeed, all discovery conducted


                                              Page 2 of 3
   5:19-cv-00126-SAL-KDW            Date Filed 08/04/20      Entry Number 82       Page 3 of 3




to date has been under the auspices of a confidentiality order and not subject to public review.

                                         CONCLUSION

       Therefore, based on the above, these Defendants, with the consent of counsel for all parties,

requests that these materials be filed by the Court under seal.

                                                      Respectfully submitted,

                                                      Lisa A. Thomas, Fed I.D. #9950
                                                      Attorney for the Defendants SCDC,
                                                      Beckwith, James and Wakeley

                                                      s/ Lisa A. Thomas
                                                      THOMPSON & HENRY, P.A.
                                                      1300 Second Avenue, Third Floor
                                                      Conway, South Carolina 29526
                                                      (843) 248-5741 - voice
                                                      lthomas@thompsonlaw.com

August 4, 2020
Conway, South Carolina




                                             Page 3 of 3
